 PEORIA UNION STOCK YARDS COMPANY263the Board has a well-established policy that where any party, as theEmployer here, objects to the inclusion of office clerical employeeswith technical employees, they will not be grouped together 4Wefind, therefore, that the office clerical employees may not appropriatelybe added to the existing unit of technical employees.We also find no merit in the Petitioner's alternative contention thatthe office clericals in the engineering division constitute a separateappropriate unit.Such a unit would comprise only about 24 officeclericals, and there are about 88 other office clericals in other divisions.These other office clericals perform similar duties, have similar jobclassifications,5 and enjoy similar working conditions.Moreover, asalready pointed out, there are transfers of office clericals between theengineering division and other divisions, and seniority among theoffice clericals is "pretty much company seniority" for purposes ofpromotion.Thus, the office clerical employees sought constitute onlya segment of a broader group of office clericals with similar skills,duties, working conditions, and interests.The Board has found sucha fragmentary unit inappropriate.'We find, therefore, that the em-ployees sought do not constitute a separate appropriate unit.As we have found that the employees sought may not appropriatelybe added to the existing unit or constitute a separate appropriate unit,we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.See E. IDupont de Nemours and Company,Inc.,107 NLRB 734 at 743;The Yale andTowne Manufacturing Company,112 NLRB 1268 at 1272.5 Of 8 office clerical job classifications, 5 are common to the engineering division andother divisions.9 SeeSperry Gyroscope Company, 94NLRB 1724;Boeing Airplane Company,94 NLRB344;American Radiator & Standard Sanitary Corporation,114 NLRB 1151.Peoria Union Stock Yards CompanyandAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIOLocal No. 566, Petitioner.Case No. 13-RC-4941. July 23, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard B. Simon, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Company is a Kentucky corporation engaged in the businessof operating a public stockyard in Peoria, Illinois.During 1955 the116 NLRB No. 30. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's gross receipts were approximately$500,000.Some 75percent of this amount represented payments made by commissionmen on behalf of farmers and feed lot operators for yardage, feed,and other services.In addition,about $60,000 yearly revenue is re-ceived from commission men and buyers for the rental of office space.Approximately$10,000 is received annually from railroads for loadingand unloading stock from cars.The balance of the Company's rev-enue is for services rendered to buyers or consignees of the livestock.The Company receives by rail or truck about 1,400,000 head oflivestock annually, 98 percent ofwhichis raised in the State of Illi-nois.About 50 percent of the livestock is shipped,either by truckor rail,to packers or other stockyards outside Illinois.About 40percent is transferred directly to the Peoria plant, of Armour & Com-pany, whichadjoins the stockyards;and 10 percent to other packerswithin the State of Illinois.The Company is a public stockyardunder thePackers and Stockyards'Act, and itsfees and operationsare regulatedby the Secretaryof Agriculture.It ranks 8th in thecountry in the number of hogs received annually,and 29th in its annualreceipt of cattle.As the Employer's operations constitute a link in the chain ofinterstate commerce and as its annual income received therefrom totalsin excess of $100,000,we find that the Employer is engaged in com-merce within the meaningof the Act,and that it will effectuate thepoliciesof the Actto assert jurisdiction herein.Etiwan FertilizerCompany,113 NLRB 93;Whippany Motor Co. Inc.,115 NLRB,52.2.The labor organization involved claims to represent certain em-ployees ofthe Employer.3.A questionaffecting commerce exists concerning the represen-tation of employees of the Employerwithin themeaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees of the Companyengaged inthe handlingof livestock who drive, pen, count, sort,weigh, receive,load,unload, feed, bed, water,clean pens,do janitorwork or perform other duties of day-to-day market operations, andallmaintenance or construction employees,excluding office clericalemployees,guards, professional employees,foremen, and other su-pervisors as definedin the Act.'[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.1 The unit is in accord with the stipulation of the parties.